ORDER

PER CURIAM.
Dewayne White (“White”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. A jury convicted White of two counts of statutory sodomy (Counts I and II), one count of child molestation (Count III), one count of endangering the welfare of a child (Count IV), and two counts of furnishing pornography to a minor (Counts V and VI). This Court affirmed White’s convictions and sentences on February 9, 2012, in State v. White, 356 S.W.3d 880 (Mo.App. E.D.2012) (per curiam). White then filed a motion for post-conviction relief asserting (1) that his trial counsel was ineffective for failing to object' to evidence of his co-defendant’s guilty plea; (2) that his trial counsel was ineffective for failing to argue for a sentence consistent with his Sentencing Assessment Report (“SAR”); and (3) that his appellate counsel was ineffective for failing to raise on direct appeal that the trial court erred in admitting evidence of White’s gang affiliation. The motion court denied White’s motion without an eviden-tiary hearing
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).